DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CHRISTOPHER MCDONALD,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1612

                           [August 12, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan
Jr., Judge; L.T. Case Nos. 12-14932CF10A and 13-3089CF10A.

  Christopher McDonald, Sarasota, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.